 514DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Local 911, International Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.By causing an employer to discriminate against James Keener and GideonParker in violation of Section 8(a)(3) of the Act, Respondent has engaged inunfair labor practices within the meaning of Section 8(b) (2) of the Act.4.By the foregoing conduct, Respondent has restrained and coerced employeesin the exercise of the rights guaranteed in Section 7 of the Act, thereby engagingin unfair labor practices within the meaning of Section 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TOALL EMPLOYEESOF NEDPUTNAM ANDWAND CORPORATION AND TOALL MEMBERS OF LOCAL 911, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL-CIOPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelationsAct, we herebynotify you that:WE WILL NOT cause or attempt to cause Wand Corporation or any otheremployer whose operations affect commerce to discriminate against any em-ployee in violation of Section 8(a)(3) of the Act.WE WILLNOT restrain or coerce employees in the right to refrain fromengaging in the exercise of the rights guaranteed by Section 7 of the Act,except to the extent that such right may be affected by an agreement executedin conformity with Section 8(a)(3) ofthe Act.WE WILL makewhole James Keener and Gideon Parker for any loss ofpay suffered as a result of the discrimination against them.LOCAL 911, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMENAND HELPERSOF AMERICA, AFL-CIO,Labor Organization.Dated-------------------BY-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Joint Council of Teamsters No. 37 and Local No. 501, eachaffiliated with International Brotherhood of Teamsters, Chauf-feurs,Warehousemen, and Helpers of AmericaandWarren Z.PayneandLocals Nos. 162, 58,900, 569, 324,321, 962, 911, 883,57, 689, each affiliated with Joint Council No.37 and Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men, and Helpers of America,and Portland Home BuildersAssociation,Inc., Parties to the Contract.Case No. 36-CB-141.December 18, 1958DECISION AND ORDEROn October 7, 1957, TrialExaminer James R. Hemingway issuedhis Intermediate Report inthe above-entitled proceeding finding122 NLRB No. 72. JOINT COUNCIL OF TEAMSTERS NO. 37 AND LOCAL NO. 501515that the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.The Trial Ex-aminer also found that the Respondents had not engaged in certainother unfair labor practices and recommended that the complaintbe dismissed with respect thereto.Thereafter, the General Counseland the Respondents filed exceptions to the Intermediate Reportand supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case,' and hereby adopts the findings, conclusions, and recom-mendations2 of the Trial Examiner with the following addition.The collective-bargaining contract between the Respondents andthe Portland Chapter of Associated General Contractors of Amer-ica,Inc. (Heavy and Highway Chapter) contains a hiring-hallclause.In the recentMountain Pacificcase,3 the Board declaredthat such a provision is unlawful unless it explicitly provides that:(1)Selection of applicants for referral to jobs shall be ona nondiscriminatory basis and shall not be based on, or in anyway affected by, union membership, bylaws, rules, regulations,constitutional provisions, or any other aspect or obligation ofunion membership, policies, or requirements.(2)The employer retains the right to reject any job applicantreferred by the union.(3)The parties to the agreement post in places where noticesto employees and applicants for employment are customarilyposted, all provisions relating to the functioning of the hiringarrangement, .. .The hiring clause in question does not contain the foregoing safe-guards, which the Board deems necessary to rebut the inferencethat the hiring hall encourages membership in the Union.Ac-cordingly, we find that by entering into and maintaining in effectthe hiring provisions of their collective-bargaining contract, and bytheir hiring practice pursuant thereto, the Respondent Unions vio-lated Section 8(b) (2) and (1) (A) of the Act.iRespondents'request for oral argument is denied because the record, exceptions, andthe briefs adequately represent the issues and the positions of the parties.2 The complaint alleged that the Respondents violated Section 8(b) (2) and(1) (A) ofthe Act with respect to the Charging Party, Warren Z. Payne. The Trial Examiner foundno violation and recommended dismissal of the complaint with respect to Payne. As noexceptions were taken to this finding and recommendation we adopt thempro forma.3Mountain Pacific Chapter of TheAssociatedGeneral Contractors,Inc., et al.,119NLRB 883, 897. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that the Respondents have violated the Act, weshall order that they cease and desist therefrom and take certainaffirmative action in order to effectuate the policies of the Act.By the illegal union-security and hiring-hall provisions in theircontract with the Portland Chapter of Associated General Con-tractors of America, Inc. (Heavy and Highway Chapter) and bytheir unlawful hiring practices pursuant thereto the Respondentshave in effect maintained a closed shop.Thereby they have in-evitably coerced employees and applicants for employment to payunion initiation fees and dues.We believe it would not effectuate thepolicies of the Act to permit the retention of these union initiationfees,dues, and all other moneys which have been unlawfully ex-acted from employees of J. A. Jones Construction Company andCharles H. Tompkins Company, a joint venture, doing business asJones-Tompkins (Swift Creek Dam project), the Company hereininvolved.As part of the remedy, therefore, we shall order theRespondents jointly and severally to refund to the employees ofJones-Tompkins the initiation fees, dues, and all other moneysunlawfully exacted from them as the price for their employment,the period of liability for reimbursement to begin 6 months priorto the filing and service of the charges herein and extending to allsuch moneys thereafter collected.4ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Joint Councilof Teamsters No. 37, and Local No. 501, each affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, their officers, representatives, and agents, shall:a.Cease and desist from :(1)Performing, maintaining, or otherwise giving effect to pro-visions of any agreement with Portland Chapter of AssociatedGeneral Contractors of America, Inc. (Heavy and Highway Chap-ter), or with any other employer within the meaning of the Act,which unlawfully condition the hire of applicants for employment,or the retention of employees in employment with any employer,upon clearance or approval by the Respondent Unions, except asauthorized by the proviso to Section 8(a) (3) of the Act.4 SeeUnited Association of Journeymen&Apprentices of the Plumbing&PipefittingIndustry of the United States and Canada,Local 231,AFL-CIO(J. S. Brown-E. T.Olds,Plumbing & Heating Corporation),115 NLRB 594;Los Angeles-Seattle Motor ExpressIncorporated,121 NLRB 1629. JOINT COUNCIL OF TEAMSTERS NO. 37 AND LOCAL NO. 501517(2)Performing, maintaining, or otherwise giving effect to pro-visions of any agreement with Portland Chapter of the AssociatedGeneral Contractors of America, Inc. (Heavy and Highway Chap-ter), or any other employer within the meaning of the Act, whichrequire employees to wear the work buttons of their local unions,permit employers to requisition only union workmen through theState and Federal Employment Service, permit the RespondentUnions to discipline its members by removal from the job forviolation of the Respondents' constitution, bylaws, and workingrules, and require all except one employee in each departmentalstoreroom or warehouse to belong to the Respondent Unions.(3)Engaging in the practice, while administering the terms ofany agreement or arrangement for an exclusive hiring hall, of givingpreferential dispatches to members of Local No. 501 over nonunionapplicants or applicants who are members of other labor organ-izations.(4)Causing or attempting to cause Portland Chapter of Asso-ciated General Contractors of America, Inc. (Heavy and HighwayChapter), or any other employer within the meaning of the Act,to discriminate against any employees or applicants for employmentin violation of Section 8 (a) (3) of the Act.(5) In any like or related manner restraining or coercing em-ployees in the exercise of the rights guaranteed in Section 7 of theAct, except as permitted by Section 8(a.) (3) of the Act.b.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Jointly and severally reimburse all employees of J. A. JonesConstruction Company and Charles E. Tompkins Company, a jointventure doing business as Jones-Tompkins (Swift Creek Damproject) for moneys illegally exacted from them in the manner andto the extent set forth in the section herein entitled "The Remedy."(2)Post at their business offices and meeting halls, in conspicu-ous places, including all places where notices to members or ap-plicants for employment are customarily posted, copies of the noticeattached hereto marked "Appendix A."5 Copies of said notice to befurnished by the Regional Director for the Nineteenth Region, shall,after being duly signed by representatives of the Respondent Unions,be posted by them immediately upon receipt thereof and main-tained by them for sixty (60) consecutive days thereafter.Rea-sonable steps shall be taken by them to insure that said noticesare not altered, defaced, or covered by any other material.6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 518DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3)Mail signed copies of Appendix A to the Regional Directorfor the Nineteenth Region for posting at the offices of PortlandChapter of Associated General Contractors of America, Inc. (Heavyand Highway Chapter), and its members companies, the companies;willing, for sixty (60) consecutive days in places where notices to,employees are customarily posted.Copies of the notice to befurnished by the Regional Director for the Nineteenth Region,.shall be returned forthwith to the Regional Director after theyhave been signed by official representatives of the Respondent Unionsfor such posting.(4)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order, whatsteps they have taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed, insofar as it alleged that the Respondent Unions causedJones-Tompkins to discriminate against Warren Z. Payne in viola-tion of Section 8(b) (2) and (1) (A) of the Act.APPENDIX ANOTICE TO ALL MEMBERS OF JOINT COUNCIL OF TEAMSTERS No. 37AND LOCAL No. 501, EACH AFFILIATED WITII INTERNATIONALBROTHERHOOD OF TEAMSTER, CHAUFFEURS,WAREHOUSEMEN AND,HELPERS OF AMERICA,AND TO ALL EMPLOYEES AND APPLICANT&FOR EMPLOYMENTPursuant to a Decision and Order of the National Labor Relations.Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members and allemployees and applicants for employment that:WE WILL NOT perform, maintain, or otherwise give effect toprovisions of any agreement with Portland Chapter of Asso-ciated General Contractors of America, Inc. (Heavy and High-way Chapter), or with any other employer within the meaningof the Act, which unlawfully condition the hire of applicantsfor employment, or the retention of employees in employmentwith any employer, upon clearance or approval by any labororganization, except as authorized by Section 8(a) (3) of the Act.WE WILL NOT perform, maintain, or otherwise give effect tothe provisions of any agreement with Portland Chapter ofAssociated General Contractors of America, Inc. (Heavy andHighway Chapter), or any other employer within the meaningof the Act, which require employees to wear the work buttonsof their local unions, permit employers to requisition only unionworkmen through the State and Federal Employment Service, JOINT COUNCILOF TEAMSTERS NO. 37AND LOCALNO. 501519permit us to discipline our members by removal from the jobfor violation of our constitution, bylaws, and working rules, andrequire all except one employee in each department storeroom orwarehouse to belong to our organizations.WE WILL NOT engage in the practice, while administering theterms of any agreement or arrangement for an exclusive hiringhall, of giving preferential dispatches to members of LocalNo. 501 over nonunion applicants or applicants who are membersof other labor organizations.WE WILL NOT cause or attempt to cause Portland Chapter ofAssociated General Contractors of America, Inc. (Heavy andHighway Chapter) or any other employer within the meaningof the Act to discriminate against any employees or applicantsfor employment in violation of Section 8(a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees in the exercise of the rights guaranteed in Section 7of the Act except in the manner permitted in Section 8(a) (3)of the Act.WE WILL reimburse the employees of J. A. Jones ConstructionCompany and Charles H. Tompkins Company, a joint ventured/b/a Jones-Tompkins (Swift Creek Dam Project) for initia-tion fees, dues, and all other moneys which they were illegallyrequired to pay to Local No. 501, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, as a result of the unlawful union-securityand hiring-hall provisions in our contract with Portland ChapterofAssociatedGeneral Contractors of America, Inc. (Heavyand Highway Chapter) and the unlawful hiring practices pur-suant thereto.JOINT COUNCIL OF TEAMSTERS No. 37 AFFILI-ATEDWITH THE INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA,Union.Dated----------------By-------------------------------------(Representative)(Title)LOCALNo.501, INTERNATIONAL BROTHERHOODOFTEAMSTERS, CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OF AMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and. must not be altered, defaced, or covered by any other material. 520DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case was initiated by a charge filed on November 8, 1956, and an amendedcharge filed on February 5, 1957, by Warren Z. Payne, an individual, chargingviolations of Section 8(b)(1)(A) and (2) of the Act.The complaint, duly issuedon June 25, 1957, originally was a consolidated complaint naming as parties Port-land Chapter, Associated General Contractors of America, Inc. (Heavy and High-way Chapter), and J. A. Jones Construction Company and Charles H. TompkinsCompany, a joint venture doing business as Jones-Tompkins, in addition to JointCouncil of Teamsters No. 37 and Local No. 501 (each affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,AFL-CIO), herein jointly called the Respondents, but separately called Joint Coun-cil 37 and Local 501.However, the CA complaint was severed at the opening ofthe hearing and the case proceeded solely on the charges filed in the CB case.In substance the complaint alleges that the Respondents entered into a certainagreement with the Portland Chapter, Associated General Contractors of America,Inc., herein called AGC, and J. A. Jones Construction Company and Charles H.Tompkins Company, a joint venture doing business as Jones-Tompkins, containingillegal provisions and maintained such agreement in effect, following practices inobservance of the terms of contract, and that on or about November 7, 1956, theRespondents caused Jones-Tompkins to discriminate against Warren Z. Payne inviolation of Section 8(b)(1)(A) and (2) of the National Labor Relations Act, 61Stat. 136, herein called the Act.An answer was filed on July 15, 1957, on behalfof certain labor organizations who were not made respondents but who were namedas parties to the contract.By motion granted at the hearing, this answer waspermitted to stand as an answer for the Respondents as well.After admitting and denying certain allegations of the complaint, the Respond-ents' answer alleged that: prior to November 5, 1956, representatives of the Re-spondents and the employers involved entered into an agreement at a prejob con-ference by which the parties agreed that experienced employees of Guy F. AtkinsonCompany, which had just completed a contract at the Swift Dam in the State ofWashington, should be preferentially dispatched to employers herein known asJones-Tompkins, who were just commencing work as successors to the said Atkin-son Company; because of this agreement, Warren Z. Payne was denied employ-ment by Jones-Tompkins and was not dispatched by Respondent Local 501 onNovember 7, 1956, because employees of said Atkinson Company on the projectwere then waiting for employment with Jones-Tompkins; Payne was dispatched byRespondent Local 501 to said Atkinson Company on another project on or aboutNovember 27, 1956, and continued in the employ of said Atkinson Company untilthe latter part of December 1956; he was again dispatched to said Atkinson onanother project on January 18, 1957, and continued in this employment until March26, 1957; and on March 28, 1957, in response to a requisition from Jones-Tompkinsthe Respondent Local 501 dispatched Payne to said Jones-Tompkins at a time whenall the former Atkinson employees available for dispatch had been reemployed.Pursuant to notice, a hearing was held before the Trial Examiner between July23 and 26, both inclusive, at Portland, Oregon.At the opening of the hearing,the General Counsel introduced into evidence a settlement stipulation entered intoon July 22, 1957, by the parties to the CA case and then moved for a severance ofthat case.This motion was granted over opposition of the Respondents in theCB case, and the latter, upon request, were given time to file a direct appeal tothe Board of the ruling.The hearing then proceeded by consent of the Respond-ents pending receipt of ruling by the Board.On July 25, 1957, the Board deniedpermission to the Respondents to appeal from the ruling severing the cases, with-out prejudice, however, to their right to raise such issue in exceptions and briefssubsequently filed with the Board.During the hearing, the Respondents made amotion to strike the testimony of Warren Payne because, at one point, he refusedto answer a question on cross-examination which had not been objected to. I tookthe motion under advisement.Later, Payne did answer the question and subjectedhimself to all proper questions on cross-examination. I failed thereafter to ruleon the motion during the hearing.Having considered the matter, I now deny themotion.At the close of the hearing the parties requested time in which to filebriefswith the Trial Examiner and such time was granted and later was extendedto September 16, 1957.On the latter date such briefs were received and have beenconsidered. JOINT COUNCIL OF TEAMSTERS NO. 37 AND LOCAL NO. 501521Uponthe entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERS INVOLVEDA. AGCPortland Chapter, Associated General Contractors of America (Heavy and High-way Chapter), and Portland Chapter Associated General Contractors of America,Building Division, both herein called AGC, are associations of employers engagedin construction work as contractors having their principal places of business in Ore-gon and Southwestern Washington.Employer members of AGC, by virtue of theirmembership therein, designated and authorized AGC as their agent to negotiatecollective-bargaining agreements with labor organizations formed among employeesin the building trades.Such collective-bargaining agreements prescribe the wages,hours, and working conditions which are observed by the employer members ofAGC. Among the employers that comprise the membership of AGC there areindividual local contractors who annually perform construction work valued inexcess of $100,000 for business enterprises that annually produce and ship goodsvalued in excess of $100,000 or perform services valued in excess of $100,000,which goods are delivered or services are performed at places outside the State inwhich each said business enterprise is located. In addition there are individualcontractors who annually perform construction work valued in excess of $100,000at locations outside the State in which they have their respective places of business.Also among the members there are individual contractors who annually performservices for the Government of the United States relating directly to the nationaldefense valued in excess of $100,000.The value of construction in each of thecategoriesmentioned above performed annually by the constituent members ofAGC, exceeds $10,000,000.AGC in negotiating and executing the agreementsadopted on behalf of its members is conceded to be an agent of said employer mem-bers and therefore is an employer within the meaning of Section 2(2) of the Act.Jurisdiction of the Board is not contested.B. Jones-TompkinsJ.A. Jones Construction Company, a North Carolina corporation, and CharlesH. Tompkins Company, a District of Columbia corporation, are engaged in a jointventure doing business as Jones-Tompkins in the performance of a constructioncontract in Washington, performance of which was commenced about November 7,1956, and which is expected to be in performance for about 1 year.The con-struction contract is valued in excess of $18,000,000.This contract involves workin construction of the Swift Creek Dam near Cougar, Washington, for the PacificPower & Light Company. Since about October 22, 1956, Jones-Tompkins has beena member of AGC and has concededly come under the terms of the AGC contract.II.THE LABOR ORGANIZATION INVOLVEDJoint Council 37 has its office in Portland, Oregon, and is comprised of localunions operating in Oregon and in Southwestern Washington which are affiliatedwith International Brotherhood of Teamsters, Chauffeurs, Warehousemen, and Help-ers of America, AFL-CIO.One of such affiliated locals is Respondent Local 501,which has its principal office in Vancouver, Washington. Joint Council 37 and itsconstituent local unions, including Local 501, function as the collective-bargainingrepresentative of certain employees in the construction industry respecting theirwages, hours, and working conditions, and are labor organizations within the mean-ing of Section 2(5) of the Act.Additional local unions which are affiliated with the said Joint Council and whichare parties to the contract involved but are not respondents herein, are Locals Nos.162, 58, 900, 569, 324, 321, 962, 911, 883, 57, and 689.III.THE UNFAIR LABOR PRACTICESA. The contract provisionsAGC on behalf of itself and its members and Joint Council 37, together withcertain other parties previously mentioned, are signatories to a collective-bargainingagreement dated February 14, 1955, effective on January 1, 1955, for a period of3 years.Both Jones-Tompkins and Local 501 are bound by the terms thereof.With one exception hereinafter mentioned, this agreement has been continued in 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffect at all times since its execution.Among other provisions,this agreement con-tains the following:ARTICLE VHiring of MenSECTION 1.(a) The hiring of workmen and the discharging of employeesupon the request of the Union shall be in accordance with the Labor Man-agement Relations Act of 1947,as amended.(b)There shall be no discrimination by the Contractor or the Union in thehiring or discharging of workmen which would be in conflict with or violationof any State or Federal laws, and any requirements as to membership or non-membership in any Union shall be in accordance with the Labor ManagementRelations Act of 1947, as amended.(c)The Contractor will notify the Union of his need for workmen at leastforty-eight(48) hours before the workmen are needed on the job, if possible.The Union will furnish an adequate supply of workmen at the classificationsand rates,and under the terms specified herein, when and as requested by theContractor if such workmen are available.SEC. 2. In the event the Union shall qualify and procure necessary author-ity as required by Section 8(a)(3) of the National Labor Relations Act, asamended, then upon such qualification and procurement of authority,the fol-lowing provisions shall become effective:All workmen employed by the Contractor to perform work within the prop-erly determined craft jurisdiction of the respective Union, shall become mem-bers of the Union after the 31st day,or immediately thereafter,following thebeginning of their respective employment,and shall thereafter maintain mem-bership in good standing in the Union as a condition of employment.Theremoval and replacement of any workmon[sic] upon prior written notice to thecontractor shall not interrupt or interfere with the progress of the work.SEC. 3. In the event the Labor Management Relations Act of 1947, asamended, should be further amended or repealed to the extent that subsequentlaws and governmental regulations would permit,the foregoing Sections 1 and2 shall become inoperative and the following two paragraphs(a) and(b) shallbe substituted therefore [sic]:(a)All men hired for work covered by this Agreement shall be members ofa Local Union signatory to this Agreement,affiliatedwith the Internationaland who remain affiliated with the Building and Construction Trades Depart-ment of the American Federation of Labor, and shall be cleared through thestate employment service, except when hired under the following circumstances:(b) If, after the Contractor has placed orders for men with the Union andsaidUnion shall fail to supply competent men within forty-eight(48) hours ofthe filing of such application orally or otherwise, the Contractor shall be freeto hire the necessary workers where and when he chooses without regard toUnion membership,provided however, that such non-union men employed bythe Contractor shall apply for membership in the Union when solicited by therepresentative of the Union.If such non-union employee refuses to join theUnion, or for reasons of ineligibility be rejected by the Union,the Contractoragrees not to keep such non-union men on the work longer than necessary tocomplete a shift, provided,however, that either the Contractor or the Unionhave available competent workman or workmen to replace the non-union manor men in question without interrupting the progress of the work.SEC. 4.(a)This Agreement shall not apply to men hired or employed asgeneral superintendents, superintendents,general foremen, master mechanics,timekeepers,clerks,messenger boys, watchmen,guards, confidential employeesor as office help generally, or their transportation.(b)When hired as apprentices they shall be hired through the Union underthe rules governing apprenticeship by the Local Union having jurisdiction overthe work.'SEC. 5.The Contractor shall have the right to interview men on the jobprior to their employment and shall be the judge of their competency.Whenapplicants dispatched by the Union are judged by the Contractor to be in-competent for the work to be performed,the Contractor shall so advise theUnion.The Contractor shall have entire freedom of selectivity in hiring and.1This subsection is ambiguous.It appears to refer to those mentioned in subsec-tion(a),but it appears unlikely that such persons would be hired as apprentices.Probably this should be read:"When apprentices are hired,they shall be hired . . ." etc. JOINT COUNCIL OF TEAMSTERS NO. 37 AND LOCAL NO. 501 523discharging.Men ordered by the Contractor who are judged competent by theContractor, but who are not put to work shall be compensated to the extentof the reporting time of two(2) hours pay at the regular straight time rateplus transportation to and from the job.All employees shall be requisitionedthrough the Union having jurisdiction over the work; provided however, thatthe Contractor shall have the right to requisition all Union workmen throughthe State and Federal Employment Service, when the contract so specifies.Note: For provisions governing regular Reporting Pay and Minimum Pay, seeArticle X.SEC. 6.Subject to any provisions of this Agreement,or any ConferenceBoard decisions,which might in any way affect the work jurisdiction of aCraftUnion signatory hereto, the Contractor agrees that he will cooperatewith said Union to maintain the work jurisdiction as established by the Build-ing and Construction Trades Department of the American Federation of Labor.ARTICLE VIUnion Membership and DuesThe Union assumes all obligations for the continued membership of its mem-bers and the collection of their dues,and the Union shall retain the right todiscipline itsmembers at all times,even unto removal from the job for viola-tion of the Constitution, By-Laws, and Working Rules, provided, however,there shall be no stoppages of work while removal and replacement of menof like qualifications and satisfactory to the Contractor are being affected.The provisions of Article VI regarding removal of members from the job,shall be inoperative to the extent they may be prohibited by law.ARTICLE XIIIStrikes and Lockouts BarredAny violation by the Union of the preceding paragraph [no strike clause]shall be sufficient cause and justification for the Contractor to hire any em-ployees from any source without any restriction whatsoever, without the Con-tractor being deemed in violation of this Agreement.ARTICLE XIVPostingThe Contractor agreed to post a completecopyof this Agreement on hiswork and the Union will post a sign of the American Federation of Labor.Workmen will be expected at all times to wear theworkbutton of theirLocal Union prominently displayed on their persons.In addition to the foregoing provisions, under Schedule "A,"Wage Scales-1956& 1957, there are found these provisions:The Contractor shall be allowed one (1) man for each shift in each designatedstoreroom or warehouse who may be classified by the Contractor as a confi-dential employee and who shall not be required to belong to the Union.Allother employees who actually handle materials or parts in such storerooms orwarehouses shall belong to the Union.OWNER DRIVERS ALL TYPES OF TRUCKSThe owner of a truck may drive one shift of not over eight (8) hours perday, he shall be or become a member of the Union; provided, that if a truckis owned by more than one (1)person, only one (1)of the owners may driveone (1) shift of eight (8) hours in a day.The owner-driver shall be paid theUnion scale for labor as designated for the type and size of truck, and for anyadditional shifts per day the owner will employ Union drivers.Certain of the foregoing provisions appear on their face to be illegal.Dependingon the manner in which the provisions of the contract are carried out, certain ofthem potentially contain elements of illegality.These will be dealt with separately.In general,the tone of the agreement appears to set the stage for closed-shopconditions. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondents apparently concede the illegality of only one provision-articleVI above quoted-but with respect to that provision the Respondents contend thatitwas rescinded on April 9, 1956, more than 6 months before the filing of thecharge, and has not relevance here.There was introduced in evidence by the Re-spondents a photostatic copy of a carbon copy of a letter reading as follows:Mr. MARK HOLMES, RepresentativeJoint Council of Teamsters No. 37,1020 N.E. Third Avenue,Portland, Oregon.APRIL 9, 1956.DEAR MR. HOLMES: It has come to our attention that the following provi-sion contained in Article VI of our 1955-1956-1957 Agreement is in violationof the law.Therefore, it is our intention to consider it as no longer being offurther force and effect... and the Union shall retain the right to discipline its members at alltimes, even unto removal from the job for violation of the Constitution,By-Laws and Work Rules...."Your cooperation in concurring with the contents of this letter in writing,we feel will be of benefit in eliminating further action being taken by theN.L.R.B.2Very truly yours,AHH:jjcc:Portland Chapter, Bldg. Div., AGCPortlandHome Builders Assn., Inc.PORTLAND CHAPTER,ASSOCIATED GENERAL CONTRACTORS,A. H. HARDING,Manager.Mr. Hugh L. Barzee, Legal CounselHolmes, the addressee of the letter, testified that after receipt of the letter, he tele-phoned to the writer of the letter and said that "we had no intention of workingany such rule as was implied there because it was contrary to law, and that wewould straighten it out in our next negotiations.We would delete it from thecontract."The note at the foot of the letter suggests that copies were sent to the partiesthere shown, but there is no evidence that they were in fact sent. Furthermore, forall that appears, neither the constituent locals of Joint Counsel 37 nor the mem-bers of AGC were notified of the rescission of article VI of the contract.FromHolmes' testimony it would appear that the contract was to remain without change(although article VI was not given effect) until the end of 1957 when a new con-tract would be negotiated; so article VI has never been effectively deleted from thecurrent contract.Counsel for the Respondents must have appreciated the fact thatthe illegality had not been effectively remedied by the foregoing letter and telephoneconversation, for, at the hearing, he offered, on behalf of the Respondents, to postthe "usual notices" to the effect that "that language is ineffective and of no account."This offer I deem insufficient to effectuate the policies of the Act.The generallanguage in the last paragraph of article VI, above quoted (purporting to make "theprovisions . . . regarding removal of members from the job ... inoperative to theextent they may be prohibited by law") does not remove the coercive effect of suchprovision which is not limited in operation to businesses not affecting interstatecommerce.3 It may be argued that the language here differs from that in theShuckcase in that the contract language in that case was to be deemed operative until"held" illegal, whereas, by the contract at hand, the provisions were made "inopera-tive to the extent they may be prohibited by law."This language could embracepresent illegality without reference to judicial ruling as well as illegality pronouncedafter the contract was made.But to the extent that the language was intended toexclude operations affecting interstate commerce, it is too vague and indefinite; andinsofar as it purports to make the language inoperative in cases of existing, butunpronounced illegality, it is a poor choice of language to thrust upon laymen whoS The addressee of the letter testified that he had received the original of the exhibitbut he did not testify as to when he had received It. That the year-date of the lettermight be an error and that the letter may actually have been written in April 1957 issuggested by the last paragraph of the letter.BN.L.R.B. v. E. F. Shuck Construction Co., Inc.,243 F. 2d 519 (C.A. 9) and casesthere cited. JOINT COUNCIL OF TEAMSTERS NO. 37 AND LOCAL NO. 501525cannot be expected to know when the language would, and when it would not beoperative.Such language is ineffective to avoid illegality in the contract .4Con-tracts which fail to specify situations to which illegal language is not to apply, whenentrusted to administration and enforcement by those unversed in the law, cannotbe expected to be confined in operation within legal limits.Coming as it does ina separate article from article V, the illegal language of article VI is not clearlylimited by the language of article V, section 1, but even if a court might construeit to be so limited, it is unlikely that a layman would know the provisions of theAct and, as a saving clause,the language in article V is no more effective than thatin Article VI. I find, therefore, that wholly apart from enforcement or nonenforce-ment of articleVI, thepresence of the language in the contract and the failureproperly to give notice of deletion produce a coercive effect contrary to the pro-visions of Section 8(b)(1)(A) of the Act.5 However, in the absence of any evi-dence that within the 6-month period before the filing of the charge the Respondentssought to enforce the provisions of article VI of the contract, I make no findingthat the Respondents by maintaining article VI undeleted in the contract, violatedSection 8(b)(2) of the Act.6Counsel for the General Counsel, at the hearing, called attention to certain lan-guage in the preamble to the 1955-57 contract reading as follows:The terns and conditions of the Labor Agreement between the Portland Chap-ter, the Associated General Contractors of America, Inc. and the Joint Councilof Teamsters No. 37, originally represented by the Allied Heavy Constructionand Highway Crafts, executed in the year 1938 and subsequently adopted andextended during the years thereafter to date, are hereby adopted and furtherextended for the years of 1955, 1956 and 1957, as a separate agreement be-tween the parties mentioned in the paragraphs above subject to the addition ofclarifying language and changes in classifications and wage rates as described inthe schedules attached hereto for the year 1955.The suggestion is that closed-shop provisions for the 1938 contract were perpetuatedby this language in the current contract without specific mention of the closed shop.It is conceded that before the Act, the Respondent Joint Council 37 had a closed-shop contract.No copy of the 1938 contract could be found, however, to ascer-tain the language or to deduce the reason for inclusion of the quoted language inthe current agreement, and no one seemed to have any clear recollection of thereason for inclusion of such language.I am not satisfied that such reasons as weresuggested at the hearing were the correct ones. It appears likely that the languageof the preamble was, for years,copied into succeeding contracts and that it wasso copied into the current contract with no thought of the reason therefor or theeffect thereof.However, even if at one time the purpose of such language in thepreamble was to perpetuate the closed-shop provisions of the 1938 contract, I con-clude that this would not be the legal effect with respect to the current contractbecause the closed-shop provisions of earlier contracts would be inconsistent withthe current contract provisions of article V for a union shop, quoted above, and, asthe later expression of intention,the language of the latter would override anyformer inconsistent provisions.Furthermore,the current contract contains a clauseexpressly stating that it supersedes any existing agreement between the parties withrespect to any work covered by the current agreement.Counsel for the GeneralCounsel does not appear to have followed up this implied contention of illegalityin his brief,and I presume it to be dropped.In any event,Idoubt that partiesto the contract or employees would necessarily interpret the preamble as calling fora closed shop. I find such language, therefore, to be superfluous verbiage, of noforce or effect.Other apparent carry-overs from the old closed-shop contract are less excusable.Article XIV requires all workmen, apparently without respect to membership or the31-day period provided for in article V, section 2, to wear union buttons.Thereisno evidence of enforcement of this provision within the 31-day period providedfor acquiring membership,but, again,its presence in the contract without limitingit to employees who work for employers not engaged in commerce within the mean-ing of Section 2(6) and(7) of the Act and without limitation as to time when mem-bership is required under article V, section 2, of the contract,to the extent thatthe language has been maintained in the contract within a period of 6 months priorto the filing of the charge, restrains and coerces employees in the exercise of the4 SeeJandel Furs,100 NLRB 1390.5Bell Aircraft Corporation,105 NLRB 755.6 Port Chester Electrical Construction Corporation,97 NLRB 354. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDrights guaranteedin Section7 of the Actand constitutesa violation of Section8(b)(1)(A) of the Act.7The extracts quoted above, from schedule "A" wage scales-1956 and 1957, at-tached to the contract and made a part thereof by article VIII,contain languagewhich requires certain employees to be union members, apparently without anygrace period. In my opinion this language is not rendered innocuous by the factthat article V, section 1(a) of the contract provides that the hiring of workmen "shallbe in accordance with the Labor Management Relations Act of 1947, as amended."It is not to be expected that employees or prospective employees reading the copyof the contract posted in accordance with article XIV of the contractwould knowenough about the law to interpret the language of schedule "A" as requiring mem-bership in "the Union" only after 30 days from the date of hire. I find, therefore,thatwithout regard to how these provisions are enforced, the languagerestrainsand coerces employees in violation of Section 8(b)(1)(A) of the Act and attempts tocause employers to discriminate against employees in violationof Section 8(a)(3)of the Act, thus violating Section 8(b)(2) of the Act.The current contract requires contractors to requisition all employees "through theUnion having jurisdiction of the work," thus providing for an exclusivehiring hall.The only major exception to this (as the contract stands, with article V,section 3inoperative) is the right of the contractor "to requisition all Union workmen throughthe State and Federal Employment Service, where the contract [i.e., the public con-tract] so specifies," and to hire independently if the union is unable to furnish work-men within 48 hours after requisition.As no exception is made with respect tononunionworkmen, they presumably could not be requisitioned through the saidemployment service but would have to be requisitioned, if at all, throughthe unionhaving jurisdiction of the work.Thus, this clause also violates the same sectionsof the Act to the extent that, in operations affecting commerce within themeaningof the Act, employers are permitted to requisition through employment servicesonly union members. Provisions regarding the employer's "freedom of selectivity"of employees will be discussed below.ArticleV, section 2, provides for a union shop "in the event the Union shallqualify and procure necessary authority as required by Section 8(a)(3) of the Na-tional Labor Relations Act, as amended. ..Compliance with the requirementsof the Act is not questioned by the General Counsel.Nor did counselraise anyquestion of illegality because of the fact that the contract does not, on its face,provide any grace period following the making of the contract, although 31 days'grace is given from date of hire.B. Administration of the hiring-hall agreementIn the operation of its hiring hall, Local 501 maintains a number of records.What it calls the "qualifications" of members (a term that I infer is used in thesense of ability to operate a certain type or certain types of vehicles and does notimply a particular degree of skill, a kind of information that the dispatcher wouldnot be likely to possess) it keeps on file cards.When anyone other than a member,whether a member of a sister local or a member of no related union, seeks em-ployment through Local 501, it first interviews him. In this interview, a record ofwhich is usually kept in a notebook file, Local 501 may learn something about theman's union membership,8 his qualifications, his preferences as to job, hours, andthe like .9At this interview, which is conducted by the dispatcher, the job hunteris told to "check back" at least once a week.No effort is made after this interviewto refer the job hunter to a job before he comes in again to sign the open rosteror, if he is out of town, before he checks back by telephoning in or writing a letteror card.The open roster is available for anyone to sign when he appears in person,whether or not he is a member. This list is used principally to fill day-to-day jobs(particularly with the transfer companies) although it may be used also to select menfor lengthier jobs.A third list (besides the register and open roster) is a list of7Cf.Graber Dlannfacturing Company,Inc.,111 NLRB 167;Safeway Stores, Incorpo-rated,110NLRB 1718;N.L.R.B.v.Republic Aviation Corporation,324 U.S. 793.8 The witness Donald L.Lowery testified that on May 22,1957,he asked for employ-ment on Swift Creek Dam and that the dispatcher asked him if he was a member ofLocal 501.DThe failure of Local 501 to make a record of the first visit of Warren Payne, whosecase is hereinafter related,raises a doubt as to whetheror not such a record is keptbefore the job hunter expresses an interest in transferring his membership from anotherlocal, but the matter was not explored and I make no finding that any exception existed. JOINT COUNCIL OF TEAMSTERS NO. 37 AND LOCAL NO. 501527.those who telephone or write to Local 501 regarding a job.This will be called thetelephone list.When an employer calls in for a man or men, the dispatcher selects the requisitenumber from those on either the telephone list or the roster, gives them dispatchslips,and enters their names in another notebook record, tabulated by names ofemployers, under the name of the proper employer.On what are called by Local 501 the larger jobs, employees are expected to joinwithin 30 days (the contract provides for 31 days) after the date of hire.On thesmaller jobs, Local 501 does not seek enforcement of the union-shop clause for60 days after date of hire and apparently does not always require employees to berequisitioned through its office.The exclusive hiring-hall provision appears to be enforced, at least on the largerjobs,with rare exceptions.Article V, section 5, of the contract requires the con-tractor to requisition men through the union having jurisdiction of the work. Ifmen are dispatched whom the contractor determines to be incompetent, the contractpermits him to reject or discharge such men. But replacements therefor, as I readthe contract, are again required to be procured by requisition to the union in-volved.Although the contract provides that "the Contractor shall have entirefreedom of selectivity in hiring and discharge," this 'appears to mean only that thecontractor may reject or discharge as he pleases. It does not mean that he canget his men from any source other than the union having jurisdiction of the work.The only exception allowed by the contractis inthe event of a violation of articleXIII (no-strike clause) above quoted, when a contractor may "hire any employeesfrom any source without any restriction whatsoever.Eunice Kindler, dis-patcher for Local 501, testified that a number of men had been brought to theSwift Creek Dam project by Jones-Tompkins within a short time before the hear-ing, suggesting that an exclusive hiring hall was not practiced.Since these casesoccurred after the complaint was issued, if not after settlement was reached in theCA case,it isimpossible to tell whether or not such practice would have beenfollowed earlier.It is doubtful that it would,for as late as March 4, 1957 (asevidenced by a Respondent's exhibit) the project superintendent for Jones-Tompkinsissued a notice to all superintendents and foremen stating, in part,"Ithas beenbrought to my attention that unemployed workmen are making statements thatthey have been told by our supervision they will be able to go to work on thenext order. [I infer that this means order for men placed with Local 501 or unionsof other crafts.]There are to be no promises of work made to anyone under anycircumstance. . .Do not request workmen by name.... . An earlier memoran-dum, to which the last one refers, directs that men be requisitioned by craft only.But even though some 12 or 16 employees of Jones-Tompkins were recentlybrought on the job from outside the jurisdiction of Local 501, Jones-Tompkinscontinued to send Local 501 (and the latter expected)a confirmation requisitionon which would be listed either by Jones-Tompkins or, more usually, by an agentof Local 501, the names of the men put on the job.Kindler testified that shethought all twelve men whose names were shown on Requisition No. 51 had be-come members of Local 501 by transfer. Earlier exceptions to supplying local menon the Jones-Tompkins job involved men who brought special equipment fromanother location where Jones-Tompkins had worked.Two such men were employedin January 1957.One, Harry Bluejacket, applied for transfer to Local 501 theday before he went on the job.The other, Rudolph Lundin, applied fortransferof his membership to Local 501 on January 17, a week after he was employed.Donald Orcutt, paymaster for Jones-Tompkins, who did some hiring for that em-ployer, testified that he had instructions that teamsters were to come from Local501 and that Local 501 was to select the men who were to be dispatched. Thiswas also in accordance with an agreement reached at a prejob conference thatmen should be requisitioned by number wanted and not by name.Orcutt alsotestified that when men arrive with equipment, they are expected to make arrange-ments with Local 501 and be in good standing.Kindler testified that companies within the last 2 years had brought men in,particularly on the gas line, but, asked whether or not in such instances the em-ployers had sent in a requisition or confirmation,Kindler answered,"No, not onthe small jobs."Kindler was not informed as to whether or not the gas-line con-tractors came in on a national agreement and she had no knowledge of any otherarrangements that might have been made.The evidence is not sufficient to provenonenforcement of the hiring hall agreement.As stated before, the General Counsel does not attack the validity of the union-shop clause of the contract nor question the propriety of it with reference to Jones-Tompkins,and as the union-shop provision is severable from the provisions here-tofore found illegal, it is not affected by the findings as to them.But the General 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel does contend that the practices of Local 501 under the exclusive hiring-hall provisions of the contract give rise to favoritism toward its own members andthat Local 501 does thereby cause or attempt to cause employers to discriminatein regard to the hire of their employees.Kindler testified thatassignments ofwork are made from the open roster or telephone list in the order of signing up,although she was not willing to say that there had not been exceptions made. Shealso testified that those out of work longest were given preferences in alignments.If the latter means those who have been out of work longest but who have notbeen on the open roster or telephone list longest, this, in itself, would be an excep-tion, but I believe that she meant those who had been longest on the out-of-worklist.Local 501 concedes that it does give preference to its own members,1° anditseemsto justify this practice, first, on the ground that the dispatcher is betteracquainted with the qualifications of its members and, second, that Local 501attempts to service residents within its territory (local people) before residents ofother areas who could be serviced by local unionsin the areain which they live.With respect to the first reason, it may be said that the contract doesnot makethe local union a guarantor of competence. "Qualifications," as the word is used,merely means being a truckdriver experienced in the operation of specific types ofequipment,The contract leaves the determination of competence to the em-ployer.llWhen an applicant for a job who is not a member of Local 501 is inter-viewed by the dispatcher, the latter has ample opportunity to determine the typesof vehicles with which the applicant has had experience.A record is kept ofsuch interviews, so Local 501 cannot say that it does not have equal knowledgeof the qualifications of nonmembers who apply for jobs.Kindler testified that shewould not always take an applicant's word for what he could do or what experi-encehe had. In this respect she was going even farther than the employers didbecause there is evidence that they would have hired men such as Warren Payneafter he stated his own experience and qualifications.Kindler was not requiredby the hiring-hall agreement to go this far and I am convinced that she did soonly in order to give preference to members of Local 501.With respect to thesecond explanation-residence-it may be said that the Act specifies the extent towhich conditions may be attached to employment, and residence is not a statutorybasis for discrimination.12Furthermore, here it appears to be closely tied tomembership and I believe the latter to be the controlling factor.Admittedly,therefore, Local 501 has attached discriminatory conditions of employment prece-dent to dispatch, and since the contract requires the requisition of employeesthrough the local union, Local 501 can and does attach a condition of membershipto dispatch of job seekers so long as members are qualified and available forthe job.I infer that the term "nonmembers"as used inreference to dispatch after allqualified and available members are dispatched, refers primarily to members ofsister locals, for Local 501 exhibited a tendency not to consider for any employ-ment an applicant who is a member of no affiliatedunion.Donald Lowery testi-fied that on May 22, 1957, he spoke with the dispatcher for Local 501 (EuniceKindler) asking for an application to "sign up" for work on the Swift Creek Dam.Kindler asked if he was a member of Local 501. Lowery told her that he wasnot, that he had belonged to Local 58 but that he did not get a withdrawal cardwhen he went into military service in '1952.Kindler told him that he would haveto be reinstated either in Local 501 or in Local 58 and that it was better that hebe reinstated in his own local and then transfer to Local 501.Then, too, Kindler11Counsel for the Respondents in his brief argues that the admission of Eunice Kindler,the dispatcher, and of Reginald Mikesell, secretary-treasurer, who is the chief officer ofLocal 501, that favoritism would be shown a member over a nonmember, qualificationsbeing equal, was a theoretical matter not supported by any evidence that the situationhad ever arisen. I do not put the same interpretation on the testimony as does counsel.For example, Milcesell testified that it was the practice of Local 501 in cases of equalability and availability to send out the member if the employer had not specifically re-quested the nonmember, and Kindler testified that she did so but attempted to justify it.Specific instances of a regular practice are not required to establish the practice where itadmittedly exists.11Article V, sec. 5 : "The Contractor shall have the right to interview men on the jobprior to their employment and shall be the judge of their competency . . .The con-tract also gives the employer the right to refuse to hire anyone referred to him in addi-tion to the privilege of discharging men already hired.12United Brotherhood of Carpenters and Joiners of America, Local No. 1281 (J. C.2Toespflug Company),109 NLRB 874. JOINT COUNCIL OF TEAMSTERS NO. 37 ANDLOCAL NO. 501529said,he would have to have a jobin the areaof Local58 before his transfercame through.13Lowery signed the open roster at Local 501 on May 22, 1957,but had not been dispatched prior to the date of his testimony at the hearing.On the entire record, I find that, by using its exclusive hiring hallto give its ownmembers preference to jobs over nonmembers, includingmembers ofaffiliatedlocals,Local 501 has restrained and coerced employees in the rightsguaranteedin Section 7 of the Act and continues so to do, in violation of Section 8(b)(1)(A)of the Act.C. Causingdiscriminationas to Payne1.Arrangement of Local 501 with Jones-TompkinsJones-Tompkins arrived to begin its work on Swift Creek Dam just as the GuyF. Atkinson Company, hereinafter called Atkinson, was concludingits performancethere.The Jones-Tompkins' work was actually a continuation of the work thathad been done by Atkinson.Approximately 30 members of Local 501engagedin work on cofferdams for Atkinson, exclusive of men workingin tunnelsdrivingwhat are known as "dumptors" or "dumpies," were about to be terminated.Atkin-son concluded work on Friday, November 2, 1956, and Jones-Tompkins was tobegin on Monday, November 5.However, Donald P. Orcutt, paymaster for Jones-Tompkins, arrived at the dam site on or about October 29 and for the first weekof operations, it was his function to requisition employees as needed.On the afternoon of November 2, 1956, a prejob conference was held at theAGC office in Portland, Oregon.This was attended by representatives of Jones-Tompkins, the Scheff Company (subcontractors on the tunnel), Joint Council 37,Local 501, and various other unions, including OperatingEngineersand Laborers.Testimony on behalf of the Respondents indicated that at this meeting, Paul Swan-son, vice president of the J. A. Jones Construction Company, on behalf of Jones-Tompkins agreed to take over the 30 Atkinson employees (exclusive of the dumpydrivers), 6 of them immediately, the rest by requisition as more equipment arrived.Requisitionswere agreed to be by number of men desired and not by name.Because some of the testimony appeared conflicting and because there is somereason to believe that Jones-Tompkins did not promptly notify its hiring agentsof this agreement, I am not thoroughly satisfied that the record accuratelyreflectsthe nature or terms of this agreement, but counsel for the General Counsel appar-ently conceded the existence of an agreement by which Jones-Tompkins was tohire the thirty former Atkinson employees before any others were employed.Forthe purposes of this report, therefore, I shall treat this to be the fact.Counselfor the General Counsel also stated his position to be that suchagreement wasnot illegal.This being so, I accept that position for the purposes of this case.The General Counsel also conceded at the conclusion of the hearing that Local501, in carrying out the agreement and dispatching former Atkinson employees,did not violate the Act.He further appears to concede that when former Atkin-son employees, once employed and then laid off by Jones-Tompkins, were lateraccorded priority for redispatch to Jones-Tompkins by Local 501, no violation ofthe Act took place, even though this may have resulted in preference to membersof Local 501.With respect to any employees of Jones-Tompkins, including War-ren Payne, the General Counsel contends (abandoning the date of November 7,1956, alleged in the complaint) that the contract was first illegally applied byLocal 501 on March 4, 1957. In other words, I take it, he is conceding thatLocal 501 did not engage in its admitted practice of granting preference in dis-patch to its own members in such a manner as to amountto causingor attempt-ing to cause Jones-Tompkins to discriminate against Payne or any other employeein violation of the Act before March 4, 1957.Despite these concessions, I believethat, for background purposes, a chronology of eventsbeginningwith late October1956 willassist inunderstanding later events.2.Chronology of events relating to Payne14Warren Payne joined Local 58, a party to the previously described contract, atLongview, Washington, in 1950.Later, as he worked in different locations within13 This suggests that, as in the case of transfers, membership would not be accepteduntil the applicant for membership had procured a job.14Counsel for the Respondents attacked Payne's credibilityas a witness.Both frommy observation of him and because other witnesses and evidence tended to corroboratehim, I find him to be a credible witness, even if at times mistaken in minor details. Inthe latter respect, he was no worse than most of the other witnesses.505395-59-vol. 12 2-3 5 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe jurisdiction of Joint Council 37, he transferred his membership to variouslocals.While a member of Local 58,Payne worked on the Yale Dam in south-west Washington as a Euclid truckdriver.Local 58 and Local 501 had joint juris-diction of the work there,alternating in filling requisitions for men,and, as aconsequence,Payne was personally known to Kindler, the dispatcher for Local501, as a qualified Euclid driver.In the late summer of 1956,while a memberof Local 321 at Bend,Oregon,Payne worked on the Pelton Dam near Madras,Oregon.When he was laid off there, he worked for a time in Madras for afreight line.Then,learning that a job was going to open up at The Dalles,Oregon, Payne telephoned Kindler early in October 1956 and told her that he hadheard that Atkinson had placed an order for 10 Euclid drivers at The Dalles.Heasked her if that was true and asked what his chances were of going to work.Kindler replied that they did have a call for Euclid drivers but that she thoughtshe had enough of her own local men to fill the order.She said,however, thathe could call back at 2 p.m.At 2 p.m. the same day, Payne again telephonedKindler and the latter told him that she had filled the order with her own men.On October 22, Payne paid his dues to the Bend local, drove to Vancouver,Washington,and on October 23 went to the office of Local 501 to apply for atransfer.There, Payne was interviewed by Kindler's assistant,Marie Johnson, andhe gave her his name, address,and telephone number.This interview was re-corded in the record known as the register,where he was described as a Euclidoperator.15At this interview,Payne explained that he planned to return to livein the vicinity of Cougar,Washington,where he had lived for many years andwhere his parents then lived,and he requested transfer to Local 501.The girlwho was interviewing him then summoned Kindler.Kindler started to take thenecessary information from Payne,but then told him that there was no work, thatLocal 501 had a large number of men out of work and that there was no useaccepting his transfer because there was nothing there for him to do. It is con-ceded by Local 501 that, unless the applicant for transfer insists, Local 501 willnot accept the transfer until the applicant has procured a job in the area or hasbeen dispatched to a job by Local 501. Following Kindler's declination to acceptthe transfer,Payne did not attempt to complete his application for transfer orinsist on the transfer.Before he left, Kindler told him that he should check backat least once a week and that he could either sign the open roster or telephonein or write a letter or card. Payne came to the office of Local 501 on October 29and signed the open roster.At this time,he asked Kindler if there was any work,and she said that there were still a lot of men out of work.About November 1, Payne moved from Longview to Cougar and visited theSwift Creek Dam site.At this time Jones-Tompkins had just begun to move inequipment.Payne spoke to Swanson,vice president of the Jones Company, toldhim he was a Euclid driver and was looking for work,and asked if he might leavehis name. Swanson told him he could write his name on a slip and if they coulduse him they would let him know. They never did. Payne went to the job sitepractically every day until November 7.Meanwhile,on November 5, operationsstarted with the six men taken over from Atkinson.The Atkinson strawboss con-tinued on the job for Jones-Tompkins,and he had selected six men to work atthe opening of operations by Jones-Tompkins before the prejob conference washeld.On November 6 Payne again spoke to Kindler,who told him that theywould not hire outside men until they got their own men back to work.Shortly before noon on November 7, Payne went to the Jones-Tompkins joband spoke to Donald Orcutt, paymaster for Jones-Tompkins,who did some hiringthe first week of operations.Orcutt apparently had learned that Payne was aEuclid driver and told him he understood that they were going to hire some menthat day and to talk to Richard Fegert,the general foreman.Payne told Fegertthat he had worked for Jones-Tompkins at the Palisades Dam. Fegert told Paynethat he would give him a job and that he should go back to the office, whereFegert would have Orcutt call the union hall for clearance.When Payne spokewith Orcutt about this,Orcutt said that it was close to noon and the union hallwould be closed,so Payne should return about 1 o'clock and he would call then.When Payne returned at 1 p.m.,Emil Olson, business representative of Local 501,was speaking with Orcutt.After Olson left the office,Payne asked Orcutt if hehad got the clearance.Orcutt answered that Olson would not clear him.OlsonandMikesell testified that after the prejob conference,when it was agreed that'bA note inserted on the interview record said that Payne had registered 2 monthsearlier but had not checked back since.No reference was made to his telephone callearly in October. JOINT COUNCIL OF TEAMSTERS NO. 37 AND LOCAL NO. 501531Jones-Tompkins would take over the Atkinson men, the Atkinson men along witha few others had held a meeting and decided that they wanted to continue withJones-Tompkins.Olson further testified that he was instructed to notify Jones-Tompkins that the men could, and wanted to, continue.He testified that he toldFegert this, but it does not appear when. In view of Fegert's offer to employPayne, it is questionable if he learned of the prejob agreement before noon onNovember 7.And apparently the same was true of Orcutt, who knew of no suchagreement with Local 501 until Olson spoke with him on November 7.AfterOrcutt had told Payne that he had not been cleared, Payne followed Olson andasked him why he would not give him a clearance. According to Payne, Olsonsaid he could not give him a clearance because he still had men on the bench.According to Olson he told Payne he was not at the office and could not clearhim.The inference from Olson's testimony is that he could not clear Payne with-out checking the out-of-work lists to determine if he was in line to be dispatched.Olson said nothing to Payne about a prejob agreement.Payne testified that hetoldOlson that,if the other men(i.e.,those who were on the bench)wantedwork,they could get out and find a job and that Olson had replied that Local 501did not allow solicitation of work.Payne further testified without direct denial.that Olson had said if he gave him a clearance, ". . what would the rest ofthe boys think?You don't belong to Local 501, so if I gave you a clearancewhat would they say if they saw you working?" Payne then asked pointblank,"Will you give me a clearance?"Olson replied that he was not giving him aclearance.Payne returned to the Jones-Tompkins office, and Orcutt asked if hehad talked with Olson. Payne replied that he had, and Orcutt asked if it did anygood.Payne told him it had not.At this point, Fegert drove up and asked ifPayne had got a clearance, and Payne told him that Olson would not give him.one.In a conversation that followed, Fegert suggested that Payne go to "theeLabor Board" if he wanted to do something about it.On November 8, Paynefiled the charge that initiated this case.On November 12, Payne was making inquiries for a job at J. N. and M. J.Conley Company, a member of AGC and a party to its agreement, who wereengaged in crushing rock for use on the project. Payne spoke with a man whom,he identified as Superintendent Hal Fackler, but Payne was probably mistakenabout the name, for Olson testified the superintendent'sname was Harold Gross.and that he saw Payne speaking with Gross. In any event Payne was speakingwith the superintendent, and he asked if he could have a job driving a Euclid;The superintendent told him he was going to call for some men in the morning,and Payne asked, "What about me?" The superintendent asked him if he had'had any experience.Payne said that he had, and the superintendent asked ifPayne belonged to the union.Payne replied that he did but not to Local 501.The superintendent then told him that he would have to be cleared.At this pointOlson walked up.Payne and Olson gave slightly different accounts of the con-versation, but both agreed that the superintendent asked Olson to give a clearance.for Payne.According to Payne, Olson shook his head and said, "I'll tell youabout this boy, here.He has got me in court over an unfair labor law . . . I'mnot giving him no clearance to go to work." 16According to Olson his reply was,"I'm not going to enter into it. If you want to put him to work you put himtowork.I am not getting in this here because I have an unfair labor practicecharge against me, and I want no part of it. If you want to put him to work,.that's fine as far as I am concerned. I'm not going to get in it."Whatever state-ment Olson made,it is obvious that the superintendent did not hire Payne becausethe latter did not have clearance.Olson left and returned to his truck.Paynefollowed him and asked Olson why he would not clear him.Olson pointed to,the superintendent and said, "There goes the superintendent over there.You talkto him."On cross-examination, Payne testified that Olson added, "If he wantsto hire you, he'll stick his own neck out."Olson then drove off.This incidentisnot alleged in the complaint,and is not contendedby theGeneral Counsel, tobe the basis for any remedy in the instant case.Thereafter Payne kept in touch with Kindler and, on November 21, Kindlerwrote Payne a letter at Cougar, Washington, notifying him that Local 501 hadan opening for a "Euc Skinner" on The Dalles Dam for Tuesday, November 27,and asked him to call or check in on Monday morning, November 26, to indicatehis position in the matter.On that Monday, Payne went to the Local 501 office,.paid his transfer fees and dues for the Bend local, and Kindler accepted his appli-19Taken from Payne's testimony on cross-examination which differed in minor detailsfrom his testimony on direct. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDcation for transfer of membership.She then gave Payne a dispatch to Atkinson-OstranderatTheDalles.Payne went to work on the job to which he had been dispatched on Novem-ber 27 and was laid off on December 14. He contacted Kindler again on aboutDecember 17.On December 27 he stopped at the hall and paid his dues, histransfer having become effective on December 12.On January 18, 1957, Kindlercalled Payne and notified him that he could return to The Dalles.Payne re-turned but worked only for 2 hours because he was notified of his father's death.The following day, however, the job was shut down, so he could not return towork.He was not called back on the job again until January 31. Payne thoughtthat he had picked up another dispatch slip before returning on this occasion.This job lasted until 2 a.m. on February 24.Upon completion of the work, Paynedrove to Longview, where he remained until February 28.Then he drove toVancouver, stopped in and paid his dues, and inquired about work.17Kindlertold him there was nothing then.On March 4, 1957, Payne again talked with Kindler.Kindler had no recollec-tion of the conversation.A friend of Payne's, Donald Lowery, testified he waswith Payne on March 4 and overheard the conversation.As Lowery was withPayne at the office of Local 501 on February 28 and March 20 also, and as bothPayne and Lowery were at first confused about dates and the occasion for stop-ping at the Local 501 office,18 a question enters my mind as to whether the con-versation related as taking place on March 4 may not actually have taken placeon March 20, but because Kindler's memory was vague, and because the subjectmatter of the conversation was known by Kindler as early as March 4, I acceptthe testimony of Payne and Lowery and find March 4 to be the date of thefollowing conversation.Payne asked Kindler what was going on, and Kindlerreplied that almost all the old men were out (i.e., working), that Local 501 hada call and it would not be long before she could dispatch him. She asked if hewould take a Mack or if he wanted to hold out for a Euclid. The pay scaleunder the contract is by truck capacity and Euclids are larger than Macks and sowould normally bring a higher wage rate.Payne told her he would take any-thing on four wheels.Kindler told him he might be called shortly.Payne signedthe roster on March 12 and again went to the hall on March 20.On the latterdate,Kindler reminded Payne that he had said he could handle Macks and saidthat there was a possibility that there might be something going on "right away."However, Kindler did not call him until March 28, when she dispatched him toJones-Tompkins as a Mack driver.Despite the contract rates, Jones-Tompkinspaid the same rate for Mack operators as for Euclids, and with the exception ofone man,ittransferredMack drivers from Macks to Euclids as the occasionrequired.19It is the contention of counsel for the General Counsel that Kindler could havedispatched Payne to Jones-Tompkins on March 4 as a Mack driver but that insteadshe dispatched others on a preferential basis and that this violated the Act.Ananalysis of this contention requires a determination first of whether or not theassumption of fact that Payne could have been dispatched on March 4 is war-ranted.If it is found that he could have been, then, second, it must be ascer-tained if the failure to dispatch Payne on that date tended to interfere with hisor any employee's rights as guaranteed in Section 7 of the Act, or caused anyemployer to discriminate against Payne in violation of Section 8(a)(3) of the Act.As previously set forth, following a period of employment, Payne signed theroster of unemployed on February 28, 1957.Following a nondiscriminatory sys-tem of dispatch, Local 501 would have dispatched job seekers in the order of theirlisting on the roster and telephone lists, if qualified,regardless of union affiliation.Apparently regardless of when employees signed up, Local 501 treated laid-offemployees as having a right to reemployment by the same employer in preferenceto other job seekers.But this practice is not in itself contended by the GeneralCounsel to be a violation of the Act. In fact it coincided with the policy ofJones-Tompkins, who indicated in January 1957 that it wished to reemploy those17Although Payne did not so testify, Kindler testified that he had telephoned aboutwork on February 25.is Both at first testified that they had stopped at Local 501 on March 4 on their returnfrom a trip to Redding, California, in search for work. Later they corrected the date oftheir trip to Redding to March 17, on returnfromwhich they stopped at the office ofLocal 501, on March 20. They both were sure, however, that Lowery had been withPayne on February 28 and March 4 when he went to the union hall.19The Macks were apparently used only when the Euclids were in need of repairs. JOINT COUNCIL OF TEAMSTERS NO. 37 AND LOCAL NO. 501533previously laid off.Between February 28, when Payne signed forwork, andMarch 28, when he was dispatched, Kindler had dispatcheda number of men tojobswith Jones-Tompkins.Some of these men (about 12 of them) had beenpreviously employed and laid off by Jones-Tompkins.As to them,I assume, theGeneral Counselraises no issuethat their dispatch before Payne's wasa violationof the Act.However, between those dates, Local 501 also dispatched to Jones-Tompkins 16 men who had not previouslybeenemployed by Jones-Tompkins.Six of the sixteen were assigned to types of jobs other than Euclid or Mack driversand, therefore, they were not in competition with Payne, who presumably was notqualified for such jobs.As to the remaining 10, the evidence is not completelyclear.Since the roster and telephone lists are not in evidence,I have no meansof determining when, if at all, such employees listed themselvesas wanting jobs.With the exception of one man, who clearly was not listed as a job seeker beforehis dispatch, the others may have been listed and waiting for jobslonger thanPayne.Two had been waiting since January.There are bitsof evidence fromwhich it may be suspected that some were dispatchedon a basisother than lengthof waitingtime,but such suspicionsare not evidence,and I do not believe theevidence is sufficient to warrant an inference that such men were favored overPayne because they were older members or because ofsomereason which couldnot be justified under the Act.Kindler at one point testified that she thought thatthemen who had been employed on the Swift Creek Dam project by Atkinsonas dumpy drivers had a right to preference in dispatch as Euclid drivers over thosewho had not worked at the project at all, there is no indication that this beliefinduced her to dispatch men out of the order in which they were signed up. Thedumpy drivers had been laid off on November 2, 1956,and the record does notshow whether or not they had been employed between that time and March 1957,when one or more were dispatched to Jones-Tompkinsas Euclid operators aheadof Payne's dispatch as a Mack driver.When the call came in for Mack drivers and Local 501 had none so listed, itstartedmaking inquiries to locate some. The first three dispatched as Mack driverswereMax Unholz, Edgar Adams, and William Fargo.Adams and Fargo hadbeen waiting for dispatchsincethe first of the year.Local 501 also explainedtheir dispatch on the ground that Jones-Tompkins, who was tryingto get experi-enced Mack drivers, had asked for Adams and Fargo by name because they hadworked for Jones-Tompkins on a previous job and had been known to be capableof handling Mack trucks.Orcutt, the paymaster for Jones-Tompkins, did not knowof any such request, but in March 1957 he was not doingthe hiringand wouldnot necessarilyhave known of the request.Max Unholz had not signed up forwork at all.He was a member who had been out on withdrawal,having a smallcement businessof his own. Before he went into business for himself, he hadbeen known by Local 501 to be a Mack truck driver.When Jones-Tompkins firstcalled forMack drivers, it told Olson that they did not want any indiscriminatedriver to be operating them, as they were expensive piecesof equipmentand theiroperationwas different from the operation of Euclids.20Therefore, they toldOlson, they wanted experienced Mack drivers.Max Unholz' brother worked forJones-Tompkins and he told Olson that his brother, Max, was an experienced Mackdriver.Olson suggested the name to Kindler who arranged to dispatch him.Asthe evidence indicates that Max Unholz entered on duty on March 4, it is a fairinference that arrangements had been made for his dispatch before Kindler wasinformed, on March 4, that Payne was able andwillingto drive a Mack truck.Counsel for the General Counsel intimated that any experienced Euclid drivercould operate a Mack of the type used by Jones-Tompkins,thus suggesting thatKindler should have expected Payne to be capable of driving a Mack.It is ap-parent,however, that Jones-Tompkins did not regard every Euclid driver as com-petent to operate their Mack trucks.Furthermore,I am satisfiedthat Kindler didnot, herself, entertain the belief that Euclid drivers were necessarilycompetentMack drivers.Also she believed that the rate of pay for operating Mack trucksfor Jones-Tompkins would be lower than for Euclid operators (as wasusually thecase)and, unlessa driver at his interview indicated that he would accept whatapparentlywas alower paid job than the one he signed up for, Kindler would bejustified in inferring that the driver wanted only the kind of job for which hesigned up.UntilMarch 4, therefore, Kindler is not to bepresumedto have be-w The type of Mack trucks brought onto the job by Jones-Tompkins had 30 differentgear ratios in forward speeds as against 3 for the Euclids.These ratios were accom-plished by combining five regular forward speeds with a three-speed Browning and anover-and-under drive. :534DECISIONS OF NATIONAL LABOR RELATIONS BOARD-lieved that Payne could or would drive a Mack, and since I infer that Max Unholzhad already been dispatched before Kindler spoke with Payne on March 4, I findno attempt on the part of Local 501 to discriminate against Payne on that date.-Because I have no means of determining when the other men dispatched betweenMarch 4 and March 28 had applied for work assignments, I must presume thatthey all signed up before Payne did.21The result is that Payne was dispatchedin accordance with routine and nondiscriminatory procedure, so far as members go.I find no basis for inferring that Payne, a member of Local 501 since December1956,was discriminated against, as between members, because of anything thathad happened in November 1956. If Olson had any personal feelings againstPayne, it does not convincingly appear that he influenced Kindler to discriminateagainst Payne and Kindler exhibited no evidence of animus.On the contrary,Kindler gave evidence of trying to be fair within the rules of procedure of Local501 which she believed (mistakenly) to be the proper ones.On all the evidence, therefore, I find that the Respondents have not restrainedor coerced Warren Payne in the exercise of the rights guaranteed in Section 7of the Act and have not caused or attempted to cause Jones-Tompkins to dis-criminate against him.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of employers described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYAs it has been found that the Respondents have engaged in certain unfair laborpractices, it will be recommended that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Counsel for the General Counsel, in his briefs, proposes that the remedy shouldinclude a recommended order for restitution of dues paid by all employees hiredby Jones-Tompkins "during the period of its operations litigated here," because ofthe preferential dispatching practices of Local 501 under its exclusive hiring-hallagreement, a remedy which was used by the Board inUnited Association of Journey-.:men & Apprentices of Plumbing and Pipefitting Industry of the United States and-Canada, Local 231, AFL-CIO(more briefly known as theBrown-Oldscase), 115NLRB 594. Even if applicable to the situation here, I do not believe that JointCouncil 37 would properly be embraceable in suchan order.But I do not agreethat it is applicable here at all. In theBrown-Oldscase, the illegal contract was=aclosed-shop contract which was illegalon itsface and was, to theextent ofBrown-Olds employees, at least, if not others, enforced by theunion.The contractbefore us does contain certain provisions apparently requiring membership as animmediate condition of employment not permissible under the Act, as has previ-ously been found, but it is not shown that these provisions were enforced.Theunion-shop provision, which was enforced, is conceded by counsel for the GeneralCounsel to be lawful.Furthermore, the agreement reached at the prejob confer-ence by which the former Atkinson drivers were to be taken over by Jones-Tomp-kins is likewise conceded to be legal.As to such employees, certainly, a Brown-Olds remedy would not be appropriate.Except for those employees, who werealready members of Local 501 when Jones-Tompkins began its operations, the onlyones shown to have joined or applied for membership in Local 501 before thedispatch were, at the time of application for job assignment, already members ofsister locals to which they had been paying dues.They were not required byLocal 501 to affiliate until the 31-day period provided for if the contract hadexpired.Some did transfer their membership to Local 501 before that period hadexpired, but there is no reason to infer that they were required to. Some trans-^ Kindler testified that a man named Lloyd Hastings had been dispatched to Jones-Tompkins as a Mack driver on March 15, 1957. Payne testified that he had never seenHastings operate a Mack truck on that job, implying that he had been dispatched as aEuclid operator.As Hastings was employed for 12 or 13 days before Payne was employedas a Mack driver on March 28, Hastings could meanwhile have driven a Mack truck andthen been transferred to a Euclid.But even if he had been dispatched as a Eucliddriver, it does not appear that lie had not been listed as waiting for work longer thanPayne. SNELLSTROMLUMBER CO.535ferred their membership to Local 501 before being dispatched to a job.As tothese, the evidence does not exclude possible reasons for transfer other than beliefthat it was necessary in order to receive favored treatment.For all that appears,theymay have transferred their membership because they had an intention ofmaking Vancouver,Washington,or environs,their permanent residence.It cannotbe said that,except to the extent required by the lawful union-shop provision, anyemployee of Jones-Tompkins was actually coerced into becoming a member ofLocal 501.True,Lowery was told he would have to reinstate himself in orderto get a job,but he was never an employee of Jones-Tompkins and he never joinedor paid dues to Local 501 which could be ordered repaid.I conclude,therefore,that this is not a case in_which dues should be ordered repaid.CONCLUSIONS OF LAW1.AGC and membersthereof, including Jones-Tompkins,are employers withinthe meaning of Section2(2) of the Act.2.MembersofAGC,including Jones-Tompkins,are engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.3. Joint Council37 and Local501 are labor organizations within the meaningof Section2(5) of the Act.4.By maintaining terms in theircollective-bargaining agreement with AGCwhich require nonmembersof Local 501to wear union buttons and which attachconditions to hire or tenure of employment of employees of members of AGCother thanthose whichare authorized in Section 8(a)(3) of the Act, the Respond-ents have restrained and coerced employees in the exercise of the rights guaran-teed in Section7 of the Act and have therebyengaged in and are engaging inunfair labor practiceswithin themeaning of Section 8(b) (1) (A) of the Act.5.By maintaining certain terms in their agreement with AGC which requiremembers ofAGC to employmembers ofLocal501 or other affiliated locals, theRespondentshaveattempted to, and are attempting to, cause such employers todiscriminate in regard to hire and tenure of employment of their employees inviolation of Section 8(a)(3) of theAct, and theRespondents by such conducthave engaged in and are engaging in unfair labor practices within the meaning ofSection 8(b)(2) of the Act.6.By utilizing its exclusive hiring hall to cause employers to give preference inhiring to its members over members of sister locals and nonmembers,RespondentLocal 501 hasengaged in and is engaging in unfair labor practices within themeaning of Section 8(b)(1)(A) and (2) of the Act.7.The aforesaidunfair labor practices are unfair labor practices affecting com-merce withinthe meaning of Section 2(16) and(7) of the Act.8.The Respondents have not,in violation of Section 8(b)(2) of the Act, causedor attempted to cause Jones-Tompkins to discriminate against Warren Payne inviolationof Section8(a)(3) of the Act and havenot, in violation of Section8 (b) (1) (A) of the Act, restrainedor coerced said Payne thereby.[Recommendations omitted from publication.]Snellstrom Lumber Co.andDonald R. Hedlind.Case No. 36-December 18, 1958DECISION AND ORDEROn April 14, 1958, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.122 NLRB No. 55.